Citation Nr: 1737179	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating evaluation in excess of 20 percent for degenerative joint disease, right shoulder, status post rotator cuff repair (right shoulder disability).


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and from November 1981 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which initially denied a rating evaluation in excess of 10 percent for service-connected right shoulder disability.

In February 2015, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Columbia, South Carolina RO.  A transcript of this hearing is of record.

In a February 2017 rating decision, the DRO increased the rating evaluation for right shoulder disability to 20 percent and changed the applicable rating diagnostic code from DC 5203 to DC 5201.  Since this increase is not representative of a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability was assigned a compensable rating under Diagnostic Code (DC) 5203, pertaining to impairment of the clavicle or scapula, from August 1993 to February 2017. 

2.  In changing the diagnostic code from DC 5203 (impairment of the clavicle or scapula) to DC 5201 (limitation of motion of the arm) and assigning a 20 percent rating under the latter diagnostic code, effective July 2010 in the February 2017 rating decision, the RO effectively reduced the rating under DC 5203 to 0 percent, as DCs 5203 and 5201 compensate distinct and separate manifestations of the Veteran's right shoulder disability. 

3.  The Veteran's right shoulder disability has been manifested by pain on motion, with motion of the arm not limited to below shoulder level; it is not manifested by dislocation, nonunion, or malunion of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The compensable rating assigned under DC 5203 for impairment of the clavicle or scapula is protected and may not be reduced, and therefore is restored, effective July 12, 2010, the date of its erroneous reduction.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. §§ 3.951 (2017).  

2.  The criteria for a rating higher than 20 percent for disability of the right shoulder are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5201, 5203 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Service Connected Right Shoulder Disability

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's right shoulder disability has been assigned a 20 percent rating, effective July 12, 2010, under DC 5201, which pertains to limitation of motion of the arm.  38 C.F.R. § 4.71a (2017).  At the outset, the 10 percent rating previously assigned the Veteran's right shoulder disability under DC 5203 must be restored.  In this regard, a disability which has continuously been rated at or above any evaluation of disability for 20 or more years for VA compensation purposes will not be reduced to less than such evaluation except upon a showing that the rating was based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  The Veteran's right shoulder disability had been assigned a compensable rating under DC 5203 from August 1993 through February 2017, and was not based on fraud.  Therefore, that rating is subject to preservation.  See id.  Consequently, the change in diagnostic code from DC 5203 to DC 5201 in the February 2017 rating decision amounted to a reduction to 0 percent under DC 5203, as these DCs compensate distinct and separate manifestations of the Veteran's right shoulder disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011); see also Esteban, 6 Vet. App. at 261 - 62.  Specifically, DC 5203 compensates for impairment of the clavicle or scapula, while DC 5201 compensates for limitation of motion of the arm.  38 C.F.R. § 4.71a.  Such a reduction by changing the diagnostic code from DC 5203 to DC 5201, rather than assigning a separate rating under the latter diagnostic code (that is, in addition to the 10 percent rating already assigned under DC 5203), is expressly prohibited, even if the disability compensated by DC 5203 is no longer present.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Accordingly, a separate rating of 10 percent under DC 5203 is restored effective July 12, 2010, the date of its erroneous reduction.

Under DC 5201, for the major extremity, a 30 percent rating is assigned for limitation of motion of the arm to midway between the side and shoulder level.  A 40 percent rating is assigned for limitation of motion to 25 degrees from the side with regard to the major extremity.  See 38 C.F.R. § 4.69 (2017). 

VA regulation defines normal range of shoulder motion as forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2017).  Lifting the arm to shoulder level means lifting it to 90 degrees.  See id.  

Limitation of motion under DC 5201 may be compensated based on limitation of abduction or limitation of flexion-the two planes of movement involving lifting the arm from the side-whichever would afford the higher rating.  Yonek v. Shinseki, 722 F.3d, 1355, 1358 - 59 (2013) (citing Mariano v. Principi, 17 Vet. App. 305, 314 - 16 (2003)).  However, separate ratings for both limitation of abduction and flexion are not available under this DC.  Id. (holding that "the plain language of [DC] 5201 . . . allows only a single rating for 'limitation of motion of' an arm"); cf. Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a single DC, a claimant is not entitled to more than one rating for a given disability unless the DC expressly provides otherwise). 

According to the February 2017 VA examination report, the Veteran's right arm is his major or dominant extremity.  See 38 C.F.R. § 4.69 (2017).  Thus, the ratings assigned for limitation of motion of the major upper extremity in DC 5201 apply.  

The VA examination reports dated in September 2010, September 2013, April 2015, and February 2017, show that the Veteran's right arm motion was not limited to less than 90 degrees, including after repetitive use testing.  Thus, it was not limited to midway between the side and shoulder level, or to 25 degrees from the side.  While pain was noted in the most recent, February 2017 VA examination, the VA examiner indicated that it did not further impair range of motion, including after repetitive testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Accordingly, the criteria for a rating greater than 20 percent under DC 5201 have not been met or more nearly approximated during the pendency of this claim.  See 38 C.F.R. § 4.71a.

The Board has considered the DeLuca criteria.  A rating higher than 20 percent for the right shoulder disability is not warranted based on functional loss due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The evidence consistently shows that the Veteran's right shoulder disability is not manifested by giving way, instability, or weakness on examination, and there are no additional limitations of motion on repeat testing.  With regard to flare-ups, the Veteran reported increased pain with overhead movements.  This does not in itself show further functional impairment, but rather indicates the very symptoms and functional impairment upon which the 20 percent rating is already assigned.  Accordingly, a rating higher than 20 percent is not warranted when sections 4.40 and 4.45 are considered.  See DeLuca, 8 Vet. App. at 206 - 07.  Rather, the 20 percent currently assigned contemplates the increased pain and limitation of motion the Veteran experiences with overhead movements.  Indeed, the 20 percent rating is based on limitation of motion to shoulder level, which clearly forecloses overhead movements with that arm.  See 38 C.F.R. § 4.71a, DC 5201. 

The Board has also considered whether a higher rating under DC 5203 is warranted for impairment of the clavicle or scapula and finds that a rating in excess of 10 percent is not warranted.  The VA examinations dated September 2010, September 2013, April 2015 and February 2017 have not shown that the Veteran had a malunion, nonunion or dislocation of the clavicle or scapula.  

The Board has also considered where separate ratings apply under other DCs, including DCs 5200 and 5202.  However, the Veteran does not have diagnoses of anklyosis of scapulohumeral articulation (DC 5200), or other impairment of the humerus (DC 5202).  Therefore, a separate or higher rating is not warranted under any other diagnostic code pertaining to the shoulder and arm. 


Therefore, based on the foregoing, a rating higher than 20 percent is not warranted.


ORDER

A separate rating of 10 percent for impairment of the clavicle or scapula under DC 5203 is restored, effective July 12, 2010.  

A rating, in excess of 20 percent for limitation of motion of the right arm, under DC 5201 is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


